NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas                956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa

                                            June 9, 2015

      Hon. Gilberto Hinojosa                        Hon. Jerad Najvar
      Attorney at Law                               Attorney at Law
      622 E. St. Charles St.                        4151 Southwest Freeway, Ste. 625
      Brownsville, TX 78520                         Houston, TX 77027
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00581-CV
      Tr.Ct.No. C-6914-13-G
      Style:    Lupe Rivera v. Leticia "Letty" Lopez


             Appellant's motion for leave and motion to file for extension of time to file motion
      for en banc reconsideration on the above cause were this day Granted by this Court.
      The time to file motion for en banc reconsideration has been extended to Monday, June
      29, 2015.



                                               Very truly yours,



                                               Cecile Foy Gsanger, Clerk

      CFG:ch